Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10-14 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henkel et al (2002/0082471).
Henkel et al discloses (the references in parentheses applying to this document): an inflatable penile prosthesis (paragraph [0005]) comprising: a reservoir configured to hold fluid (paragraph [0005]); an inflatable member (paragraph [0005]); and a pump assembly (figure 2) configured to facilitate a transfer of a fluid from the reservoir to the inflatable member, the pump assembly including a pump bulb (figures 2, feature 36), and a valve body (figure 2) defining a fluid passageway (feature 33, 34), the valve 
With regard to claims 2-3 and 10, a valve seat (24) is used with the valve member to move back and forth to block and open the valve member against the valve seat (paragraphs [0006] and [0007]).  The valve seat is also tapered (Figure 4). 
With regard to claims 4-6 and 11, Henkel et al teaches the valve member having a guide member that extends in a first and second direction with one end of the guide member including grooves (145, Figures 18 and 18A).
With regard to claim 13, Henkel et al teaches a biasing member (28) to bias the valve member closed.
With regard to claims 14 and 17, Henkel et al discloses (Figures 1-2) a central section (the section that includes spring 28) between a first second (passageway 33) and a second section (part of the passageway on the opposite side in which part of the valve member 20 extends), where the central section is larger than the second. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henkel et al in view of Fogarty (2013/0072751).
Henkel et al discloses a pump assembly of a penile prosthesis and teaches the claimed device except for the valve specifically being void of a biasing member.  
Fogarty discloses another penile prosthesis and teaches that is well known to use a valve member void of a biasing member (paragraph [0065]).
Therefore a modification of Henkel et al to substitute a biased valve member with a valve member without a biasing member would have been obvious to one skilled in the art since this would have been the mere substitution of one well known type of valve member used in penile prosthetics for another. 

Claims 15-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henkel et al in view of Hemmeter (4,699,128).
Henkel et al discloses a pump assembly of a penile prosthesis and teaches the claimed device except for the valve specifically being a flapper vavle.  
Hemmeter discloses another penile prosthesis and teaches that is well known to use a valve member that is a flapper valve (element 12, column 3, lines 24-53).
Therefore a modification of Henkel et al to substitute a biased valve member with a flapper valve would have been obvious to one skilled in the art since this would have been the mere substitution of one well known type of valve member used in penile 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LACYK whose telephone number is (571)272-4728.  The examiner can normally be reached on generally 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






J.P. Lacyk
/JOHN P LACYK/Primary Examiner, Art Unit 3791